Detailed Office Action
	The communication dated 6/27/2022 has been entered and fully considered. Claims 1-40, 45, 50, 52, and 56-66 are cancelled. Claim 41-44, 46-49, 51, 53-55, and 67-68 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 6/27/2022 is acknowledged. Withdrawn claims are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-44, 46-49, 51, 53-55, and 67-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites the limitation "the first direction" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claims 42-44, 46-49, 51, 53-55, and 67-68 are dependent on claim 41 and are rejected as well.
Claim 48 recites the limitation "the second direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 68 recites the limitation "the second direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 41-44, 46-49, 51, 53-55, and 67-68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHLAK (WO-2017023281-A1), hereinafter SCHLAK. Note that the italicized text below are the instant claims.
Regarding claim 41, SCHLAK discloses A method for manufacturing a three-dimensional object from a powder {[abstract], [0004]}, the method comprising: 
printing an absorber onto a layer of powder deposited in a build area, by moving a print sled provided with a printhead across the build area {[abstract] second carriage is the print sled, [FIG. 2] note print sled 220 moves according to the arrow to the right and passes over print bed 102 and print head (PH) 222 prints the absorber, [0015] note the absorbing ink}; 
sintering the layer of powder where the absorber has been printed, by moving a first radiation source provided on the print sled, following the printhead, in the first direction across the build area {[0061] note the teaching that energy sources (ES) are to fuse or sinter the layer of powder, [FIG. 2] note that ES 232 follows PH 222}; 
and depositing a further layer of the powder in the build area, by moving a distribution sled provided with a distribution device in the first direction across the build area, the distribution sled being independently moveable from the print sled {[abstract] note the first carriage has the spreader or distribution device, note independent movement of the two carriages, [0022] note spreading additional build material that is the further layer, [FIG. 2] note the distribution sled 116 can move to the right which is the first direction according to the arrow 114, [0016] note the teaching of all the directions that the first and second carriages can move}; and 
repeating the steps until the object is complete; wherein the steps of sintering and depositing are carried out in the same direction for each layer {[0022] note teaching on repeating the steps to from the desired 3D object, note that “the same direction” was discussed above}.  
Regarding claim 42, SCHLAK discloses further comprising: detecting a temperature of a surface of the build area during sintering and initiating the deposition of the further layer of the powder as a result of the detected temperature {[0029] note teaching on predetermined temperature range, [0030], [0034] note temperature sensor 208 to detect temperature}. 
Regarding claim 43, SCHLAK discloses wherein the deposition of the further layer of powder is initiated while the sintering of the layer of powder is being completed {[0021] note fusing the first layer, [0022] note applying additional layer, note that fusing will continue, since there is no explicit teaching that one has to wait for fusing to stop and then move to the next layer}.
Regarding claim 44, SCHLAK discloses wherein a second radiation source is provided on the distribution sled following the distribution device {[FIG. 2] ES 204 follows SPR 110 when moved to the right}, and the method further comprises: 
pre-heating the further layer of powder while moving the distribution sled with the second radiation source in the first direction across the build area, such that the steps of sintering, depositing and  preheating are carried out in the same direction for each layer {[0029] note the teaching that ES 204 heats the build material to maintain a predetermined temperature, thus preheating, note the same direction was discussed above under claim 41}.  
Regarding claim 46, SCHLAK discloses wherein a second radiation source is provided on the distribution sled, and the method further comprises: pre-heating the further layer of powder, when moving the distribution sled with the second radiation source in a second direction opposite to the first direction back across the build area {see claim 44 above, [FIG. 2] note that second radiation sources 204 and 202 can move to the left which is the second direction opposite of the first direction as indicated by arrow 114}.
Regarding claim 47, SCHLAK discloses further comprising: adjusting an intensity and/or a wavelength of the first radiation source to a pre-heat intensity and/or a pre-heat wavelength {[0030]}; 
moving the print sled in a second direction, opposite to the first direction back across the build area;  and pre-heating the further layer of powder when moving the print sled with the first radiation source in the second direction {[FIG. 2] see arrow 124 indicating that PH 122 can move to the left which is the second direction, note that preheating was discussed under claim 44}.  
Regarding claim 48, SCHLAK discloses further comprising: printing the absorber onto the further layer of powder, when moving the printhead in the second direction back across the build area {[FIG. 2] note printhead 122 can move to left that is second direction and print the absorbing ink as discussed above}.  
Regarding claim 49, SCHLAK discloses wherein a second radiation source is provided on the distribution sled, leading the distribution device, and the method further comprises, prior to depositing the further layer of the powder in the build area, further sintering the layer of powder where the absorber has been printed by moving the distribution sled with the second radiation source in the first direction across the build area, such that the steps of sintering and further sintering are carried out in the same direction {[FIG. 2] note the second radiation source 202 leading the distribution device 110 when moving to the right or first direction, note that the repeating steps discussed under claim 41}.  
Regarding claim 51, SCHLAK disclose further comprising: adjusting an intensity and/or a wavelength of the second radiation source to a pre-heat intensity and/or a pre-heat wavelength {[0030] note the general teaching on adjusting the wavelength}; 
and moving the distribution sled in a second direction, opposite to the first direction back across the build area while pre-heating the further layer of powder with the second radiation source {[FIG. 2] distribution sled 116 can move to the left that is second direction, [0016] note the method of moving is the two different directions}. 
Regarding claim 53, SCHLAK discloses further comprising: adjusting the intensity and/or wavelength of the first radiation source to the pre-heat intensity and/or the pre-heat wavelength; and moving the print sled with the first radiation source in a second direction, opposite the first direction, back across the build area; while pre-heating the further layer of powder with the first radiation source {see claim 51 and 47, [FIG. 2] print sled 120 can move to left opposite the first direction, note that as discussed above the method of moving in the two direction is taught by SCHLAK}.  
Regarding claim 54, SCHLAK discloses further comprising: printing the absorber onto the further layer of powder, when moving the printhead in the second direction back across the build area {[FIG. 2]}.  
Regarding claim 55, SCHLAK discloses further comprising: controlling time elapsed between the layer of powder being sintered by the first radiation source on the print sled and the further layer of powder being deposited by the distribution device on the distribution sled {[0034] note controlling the timing and pauses between application of energy which is when moved from one layer to the other layer}.  
Regarding claim 67, SCHLAK discloses wherein the step of printing the absorber is carried out while moving the print sled across the build area in the first direction {[FIG. 2] note first direction is to the right}.  
Regarding claim 68, SCHLAK discloses wherein the step of printing the absorber is carried out while moving the print sled across the build area in the second direction {[FIG. 2] note the second direction is to the left}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748